Title: From John Adams to James Trecothick Austin, 17 July 1811
From: Adams, John
To: Austin, James Trecothick



Sir,
Quincy July 17th 1811

I thank you for Leolin which is a morsel of exquisite Taste in composition, and a model of Politeness in Political Controversy. There may be a point or two, in which you and I may not perfectly agree in opinion, but these at the present time are not of Consequence enough to make it necessary for either of us to spend our time in Explanations. I am Sir with the best wishes for your Usefulness and advancement your obliged humble Servant

John Adams.